 


EXHIBIT 10(a)


BUSINESS LOAN AGREEMENT


Principal
$1,000,000.00 Loan Date
02-28-2002 Maturity
02-28-2003 Loan No Call / Coll Account
8241400008  Officer Initials


References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. 
Any item above containing " * * * " has been omitted due to text length
limitations. 


Borrower:
 
 

 

HICKOK INCORPORATED
10514 DUPONT AVENUE
CLEVELAND, OH 44108-1348

 

Lender:

 

THE HUNTINGTON NATIONAL BANK
MIDDLEBURG HEIGHTS COMMERCIAL LENDING
P. 0. BOX 1558 - HZ0325
COLUMBUS, OH 43272-4195 

--------------------------------------------------------------------------------


THIS BUSINESS LOAN AGREEMENT dated  3-15-02 , is made and executed between
HICKOK INCORPORATED ("Borrower")
and THE HUNTINGTON NATIONAL BANK ("Lender") on the following terms and
conditions. Borrower has received prior commercial loans from Lender or has
applied to Lender for a commercial loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement ("Loan"). Borrower understands and agrees
that: (A) In granting, renewing, or extending any Loan, Lender is relying upon
Borrower's representations, warranties, and agreements as set forth in this
Agreement, and (B) all such Loans shall be and remain subject to the terms and
conditions of this Agreement.

TERM. This Agreement shall be effective as of  3-15-02 , and shall continue in
full force and effect until such time as all of Borrower's Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE . Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

> Loan Documents. Borrower shall provide to Lender the following documents for
> the Loan: (1) the Note; (2) Security Agreements granting to Lender security
> interests in the Collateral; (3) financing statements and all other documents
> perfecting Lender's Security Interests; (4) evidence of insurance as required
> below; (5) guaranties; (6) together with all such Related Documents as Lender
> may require for the Loan; all in form and substance satisfactory to Lender and
> Lender's counsel.
> 
> Borrower's Authorization. Borrower shall have provided in form and substance
> satisfactory to Lender properly certified resolutions, duly authorizing the
> execution and delivery of this Agreement, the Note and the Related Documents.
> In addition, Borrower shall have provided such other resolutions,
> authorizations, documents and instruments as Lender or its counsel, may
> require.
> 
> Payment of Fees and Expenses . Borrower shall have paid to Lender all fees,
> charges, and other expenses which are then due and payable as specified in
> this Agreement or any Related Document.
> 
> Representations and Warranties . The representations and warranties set forth
> in this Agreement, in the Related Documents, and in any document or
> certificate delivered to Lender under this Agreement are true and correct.
> 
> No Event of Default . There shall not exist at the time of any Advance a
> condition which would constitute an Event of Default under this Agreement or
> under any Related Document.

REPRESENTATIONS AND WARRANTIES . Borrower represents and w(arrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

> Organization . Borrower is a corporation for profit which is, and at all times
> shall be, duly organized, validly existing, and in good standing under and by
> virtue of the laws of the State of Ohio. Borrower maintains an office at 10514
> DUPONT AVENUE, CLEVELAND, OH 44108-1348. Unless Borrower has designated
> otherwise in writing, the principal office is the office at which Borrower
> keeps its books and records including its records concerning the Collateral.
> Borrower will notify Lender prior to any change in the location of Borrower's
> state of organization or any change in Borrower's name.
> 
> Assumed Business Names . Borrower has filed or recorded all documents or
> filings required by law relating to all assumed business names used by
> Borrower. Excluding the name of Borrower, the following is a complete list of
> all assumed business names under which Borrower does business: None .
> 
> Authorization . Borrower's execution, delivery, and performance of this
> Agreement and all the Related Documents have been duly authorized by all
> necessary action by Borrower and do not conflict with, result in a violation
> of, or constitute a default under (1) any provision of Borrower's articles of
> incorporation or organization, or bylaws, code of regulations, or any
> agreement or other instrument binding upon Borrower or (2) any law,
> governmental regulation, court decree, or order applicable to Borrower or to
> Borrower's properties.
> 
> Properties . Except as contemplated by this Agreement or as previously
> disclosed in Borrower's financial statements or in writing to Lender and as
> accepted by Lender, and except for property tax liens for taxes not presently
> due and payable, Borrower owns and has good title to all of Borrower's
> properties free and clear of all liens and security interests, and has not
> executed any security documents or financing statements relating to such
> properties. All of Borrower's properties are titled in Borrower's legal name,
> and Borrower has not used, or filed a financing statement under, any other
> name for at least the last five (5) years.

AFFIRMATIVE COVENANTS . Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

> Notices of Claims and Litigation . Promptly inform Lender in writing of (1)
> all material adverse changes in Borrower's financial condition, and (2) all
> existing and all threatened litigation, claims, investigations, administrative
> proceedings or similar actions affecting Borrower or any Guarantor which could
> materially affect the financial condition of Borrower or the financial
> condition of any Guarantor.
> 
> Financial Records . Maintain its books and records in accordance with
> accounting principles acceptable to Lender, applied on a consistent basis, and
> permit Lender to examine and audit Borrower's books and records at all
> reasonable times.
> 
> Financial Statements . Furnish Lender with such financial statements and other
> related information at such frequencies and in such detail as Lender may
> reasonably request.
> 
> Financial Covenants and Ratios . Comply with the following covenants and
> ratios:
> 
> > Working Capital Requirements . Maintain Working Capital in excess of 
> > $5,500,000.00 .
> > 
> > Tangible Net Worth Requirements . Maintain a minimum Tangible Net Worth of
> > not less than: $7,500,000.00 .
> > 
> > Except as provided above, all computations made to determine compliance with
> > the requirements contained in this paragraph shall be made in accordance
> > with accounting principles acceptable to Lender, applied on a consistent
> > basis, and certified by Borrower as being true and correct.
> 
> Guaranties . Prior to disbursement of any Loan proceeds, furnish executed
> guaranties of the Loans in favor of Lender, executed by the guarantor named
> below, on Lender's forms, and in the amount anid under the conditions set
> forth in those guaranties.
>  
> 
> Name of Guarantor Amount SUPREME ELECTRONICS CORP. Unlimited
> 
> Loan Proceeds . Use all Loan proceeds solely for Borrower's business
> operations, unless specifically consented to the contrary by Lender in
> writing.
> 
> Taxes, Charges and Liens . Pay and discharge when due all of its indebtedness
> and obligations, including without limitation all assessments, taxes,
> governmental charges, levies and liens, of every kind and nature, imposed upon
> Borrower or its properties, income, or profits, prior to the date on which
> penalties would attach, and all lawful claims that, if unpaid, might become a
> lien or charge upon any of Borrower's properties, income, or profits.
> 
> Performance . Perform and comply, in a timely manner, with all terms,
> conditions, and provisions set forth in this Agreement, in the Related
> Documents, and in all other instruments and agreements between Borrower and
> Lender. Borrower shall notify Lender immediately in writing of any default in
> connection with any agreement.
> 
> Operations . Maintain executive and management personnel with substantially
> the same qualifications and experience as the present executive and management
> personnel; provide written notice to Lender of any change in executive and
> management personnel; conduct its business affairs in a reasonable and prudent
> manner.
> 
> Compliance with Governmental Requirements . Comply with aill laws, ordinances,
> and regulations, now or hereafter in effect, of all governmental authorities
> applicable to the conduct of Borrower's properties, businesses and operations,
> and to the use or occupancy of the Collateral, including without limitation,
> the Americans With Disabilities Act. Borrower may contest in good faith any
> such law, ordinance,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10(a) Page 2


BUSINESS LOAN AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

> or regulation and withhold compliance during any proceeding, including
> appropriate appeals, so long as Borrower has notified Lender in writing prior
> to doing so and so long as, in Lender's sole opinion, Lender's interests in
> the Collateral are not jeopardized. Lender may require Borrower to post
> adequate security or a surety bond, reasonably satisfactory to Lender, to
> protect Lender's interest.
> 
> Inspection . Permit employees or agents of Lender at any reasonable time to
> inspect any and all Collateral for the Loan or Loans and Borrower's other
> properties and to examine or audit Borrower's books, accounts, and records and
> to make copies and memoranda of Borrower's books, accounts, and records. If
> Borrower now or at any time hereafter maintains any records (including without
> limitation computer generated records and computer software programs for the
> generation of such records) in the possession of a third party, Borrower, upon
> request of Lender, shall notify such party to permit Lender free access to
> such records at all reasonable times and to provide Lender with copies of any
> records it may request, all at Borrower's expense.

LENDER'S EXPENDITURES . If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate on any Collateral and paying all costs
for insuring, maintaining and preserving any Collateral. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Borrower. All such expenses will become a part of the Indebtedness
and, at Lender's option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note's maturity.

NEGATIVE COVENANTS . Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

> Continuity of Operations . (1) Engage in any business activities substantially
> different than those in which Borrower is presently engaged, (2) cease
> operations, liquidate, merge, transfer, acquire or consolidate with any other
> entity, change its name, dissolve or transfer or sell Collateral out of the
> ordinary course of business, or (3) pay any dividends on Borrower's stock
> (other than dividends payable in its stock), provided, however that
> notwithstanding the foregoing, but only so long as no Event of Default has
> occurred and is continuing or would result from the payment of dividends, if
> Borrower is a "Subchapter S Corporation" (as defined in the Internal Revenue
> Code of 1986, as amended), Borrower may pay cash dividends on its stock to its
> shareholders from time to time in amounts necessary to enable the shareholders
> to pay income taxes and make estimated income tax payments to satisfy their
> liabilities under federal and state law which arise solely from their status
> as Shareholders of a Subchapter S Corporation because of their ownership of
> shares of Borrower's stock, or purchase or retire any of Borrower's
> outstanding shares or alter or amend Borrower's capital structure.

CESSATION OF ADVANCES . If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan advances or to disburse Loan proceeds if:
(A) Borrower or any guarantor is in default under the terms of this Agreement or
any other agreement that Borrower or any guarantor has with Lender; (B) Borrower
or any guarantor dies, becomes incompetent or becomes insolvent, files a
petition in bankruptcy or similar proceedings, or is adjudged a bankrupt; (C)
there occurs a material adverse change in Borrower's financial condition, in the
financial condition of any guarantor, or in the value of any collateral securing
any Loan; or (D) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guaranty of the Loan or any other loan with
Lender; or (E) Lender in good faith deems itself insecure, even though no Event
of Default shall have occurred.

RIGHT OF SETOFF . To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account), This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

DEFAULT . Each of the following shall constitute an Event of Default under this
Agreement:

> Payment Default . Borrower fails to make any payment when due under the Loan.
> 
> Other Default . Borrower fails to comply with any other term, obligation,
> covenant or condition contained in this Agreement or in any of the Related
> Documents.
> 
> False Statements . Any representation or statement made by Borrower to Lender
> is false in any material respect.
> 
> Insolvency . The dissolution or termination of Borrower's existence as a going
> business, the insolvency of Borrower, the appointment of a receiver for any
> part of Borrower's property, any assignment for the benefit of creditors, any
> type of creditor workout, or the commencement of any proceeding under any
> bankruptcy or insolvency laws by or against Borrower.
> 
> Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
> proceedings, whether by judicial proceeding, self-help, repossession or any
> other method , by any creditor of Borrower or by any governmental agency
> against any collateral securing the Loan.
> 
> Events Affecting Guarantor . Any of the preceding events occurs with respect
> to any Guarantor of any of the lndebtedness or any Guarantor dies or becomes
> incompetent, or revokes or disputes the validity of, or liability under, any
> Guaranty of the Indebtedness.
> 
> Change in Ownership . Any change in ownership of twenty-five percent (25%) or
> more of the common stock of Borrower.
> 
> Insecurity . Lender in good faith believes itself insecure.

EFFECT OF AN EVENT OF DEFAULT . If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement immediately will
terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender's option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that
in the case of an Event of Default of the type described in the "Insolvency"
subsection above, such acceleration shall be automatic and not optional. In
addition, Lender shall have all the rights and remedies provided in the Related
Documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of Lender's rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Grantor shall not affect Lender's right to declare a
default and to exercise its rights and remedies.

DEFINITIONS . The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

> Advance . The word "Advance" means a disbursement of Loan funds made, or to be
> made, to Borrower or on Borrower's behalf on a line of credit or multiple
> advance basis under the terms and conditions of this Agreement.
> 
> Agreement . T h e word "Agreement" means this Business Loan Agreement, as this
> Business Loan Agreement may be amended or modified from time to time, together
> with all exhibits and schedules attached to this Business Loan Agreement from
> time to time.
> 
> Borrower . The word "Borrower"means HICKOK INCORPORATED, and all other persons
> and entities signing the Note in whatever capacity.
> 
> Collateral . The word "Collateral" means all property and assets granted as
> collateral security for a Loan, whether real or personal property, whether
> granted directly or indirectly, whether granted now or in the future, and
> whether granted in the form of a security interest, mortgage, collateral
> mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
> collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
> conditional sale, trust receipt, lien, charge, lien or title retention
> contract, lease or consignment intended as a security device, or any other
> security or lien interest whatsoever, whether created by law, contract, or
> otherwise.
> 
> Event of Default . The words "Event of Default" mean any of the events of
> default set forth in this Agreement in the default section of this Agreement.
> 
> Grantor . The word "Grantor" means each and all of the persons or entities
> granting a Security Interest in any Collateral for the Loan, including without
> limitation all Borrowers granting such a Security Interest.
> 
> Guarantor . The word "Guarantor" means any guarantor, surety, or accommodation
> party of any or all of the Loan.
> 
> Guaranty . The word "Guaranty" means the guaranty from Guarantor to Lender,
> including without limitation a guaranty of all or part of the Note.
> 
> Indebtedness . The word "Indebtedness" means the indebtedness evidenced by the
> Note or Related Documents, including all principal and

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10(a) Page 3


BUSINESS LOAN AGREEMENT
(CONTINUED)

--------------------------------------------------------------------------------

> interest together with all other indebtedness and costs and expenses for which
> Borrower is responsible under this Agreement or under any of the Related
> Documents.
> 
> Lender . The word "Lender" means THE HUNTINGTON NATIONAL BANK, its successors
> and assigns.
> 
> Loan . The word "Loan" means any and all loans and financial accommodations
> from Lender to Borrower whether now or hereafter existing, and however
> evidenced, including without limitation those loans and financial
> accommodations described herein or described on any exhibit or schedule
> attached to this Agreement from time to time.
> 
> Note. The word "Note" means the Note executed by Borrower in the principal
> amount of $1,000,000.00 dated 3-15-02 together with all renewals of,
> extensions of, modifications of, refinancings of, consolidations of, and
> substitutions for the note or credit agreement.
> 
> Related Documents . The words "Related Documents" mean all promissory notes,
> credit agreements, loan agreements, environmental agreements, guaranties,
> security agreements, mortgages, deeds of trust, security deeds, collateral
> mortgages, and all other instruments, agreements and documents, whether now or
> hereafter existing, executed in connection with the Loan.
> 
> Security Agreement . The words "Security Agreement" mean and include without
> limitation any agreements, promises, covenants, arrangements, understandings
> or other agreements, whether created by law, contract, or otherwise,
> evidencing, governing, representing, or creating a Security Interest.
> 
> Security Interest . The words "Security Interest" mean, without limitation,
> any and all types of collateral security, present and future, whether in the
> form of a lien, charge, encumbrance, mortgage, deed of trust, security deed,
> assignment, pledge, crop pledge, chattel mortgage, collateral chattel
> mortgage, chattel trust, factor's lien, equipment trust, conditional sale,
> trust receipt, lien or title retention contract, lease or consignment intended
> as a security device, or any other security or lien interest whatsoever
> whether created by law, contract, or otherwise.
> 
> Tangible Net Worth . The words "Tangible Net Worth" mean Borrower's total
> assets excluding all intangible assets (i.e., goodwill, trademarks, patents,
> copyrights, organizational expenses, and similar intangible items, but
> including leaseholds and leasehold improvements) less total debt.
>  

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED   3-15-02 .

BORROWER:
 
 

HICKOK INCORPORATED

By: /s/ Robert L. Bauman
ROBERT L. BAUMAN,
President/CEO of HICKOK INCORPORATED
 

LENDER:
 
 

THE HUNTINGTON NATIONAL BANK

By: /s/ Terry D. Coreno
TERRY D. CORENO
Vice President
Authorized Signer


--------------------------------------------------------------------------------


 